Citation Nr: 1711118	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-16 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 1985 rating decision that denied service connection for a sleeping sickness.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction has since been transferred to the RO in Reno, Nevada.  

In April 2015, the Board denied the Veteran's CUE claim.  He subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).  The Court, in granting the parties' Joint Motion for Remand (JMR), remanded the case in August 2016.  The case now returns to the Board for further adjudication.  As will be discussed below, no need further action is needed to comply with the terms of the JMR.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In addition to the paper file, the Board has reviewed all of the evidence contained in the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The August 1985 rating decision that denied service connection for a sleeping sickness is final.  

2.  In a November 1999 decision, the Board denied the Veteran's claim of CUE based on an allegation of misapplication of 38 U.S.C.A. § 1111 in the August 1985 rating decision. 

3.  In January 2003, the Court affirmed the Board's November 1999 decision, which the Veteran appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit); however, the Federal Circuit granted his unopposed motion to voluntarily dismiss his appeal in May 2004.   

4.  A claim of CUE based on an allegation of failure to consider and apply 38 C.F.R. § 3.303(b) in the August 1985 rating decision requires a finding that such decision misapplied 38 U.S.C.A. § 1111, an allegation of CUE that has been previously finally adjudicated.  

5.  As the Veteran's current allegation of CUE is based on a previous claim of CUE that has been finally adjudicated, the Board need not reach the question of whether narcolepsy is an organic disease of the nervous system.


CONCLUSIONS OF LAW

1.  The August 1985 decision that denied a claim for service connection for a sleeping sickness is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)].  

2.  The January 2003 Court decision that affirmed the Board's November 1999 decision that denied the Veteran's claim of CUE based on an allegation of misapplication of 38 U.S.C.A. § 1111 in the August 1985 rating decision is final.  Burnett v. Principi, 2003 U.S. App. Vet. Claims LEXIS 63 (U.S. App. Vet. Cl. Jan. 31, 2003); Burnett v. Principi, 98 Fed. Appx. 893, 2004 U.S. App. LEXIS 11055 (Fed. Cir. 2004).

3. The Veteran's CUE claim alleging misapplication of 38 U.S.C.A. § 1111 had previously been finally denied by the Board and affirmed by the Court.  38 U.S.C.A. § 501(a) (West 2014); 38 C.F.R. § 20.1409(c) (2016); see Burnett, supra.

4.  As consideration of the Veteran's CUE claim alleging failure to consider and apply 38 C.F.R. § 3.303(b) would necessarily require disturbing a CUE claim finally adjudicated by the Board, the instant claim must be dismissed with prejudice.  38 U.S.C.A. § 501(a) (West 2014); 38 C.F.R. § 20.1409(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the Veteran's claim of CUE in the August 1985 rating decision as a matter of law.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

Furthermore, the Board finds that there has been substantial compliance with the terms of the August 2016 JMR.  See D'Aries, supra.  The JMR stipulated that the Board erred in reaching "its own unsubstantiated medical conclusion" in violation of Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), that narcolepsy was not an organic disease of the nervous system.  In this regard, the JMR misreads the Board's analysis and the Board now seeks to dispel any confusion.  The Board's conclusion was based on the application of the law to the facts of the case.  The Veteran had previously filed a CUE claim based on the misapplication of 38 U.S.C.A. § 1111.  Such claim was denied by the Board in November 1999 and affirmed by the Court in January 2003.  As the Federal Circuit granted the Veteran's unopposed motion to voluntarily dismiss his appeal in May 2004, the Court's January 2003 decision on this basis is a final decision in the matter.  The CUE claim alleging failure to consider and apply 38 C.F.R. § 3.03(b) necessarily relies on a finding that 38 U.S.C.A. § 1111 was misapplied in the prior decision.  Thus, this allegation of CUE necessarily seeks to revive a claim of CUE alleging misapplication of 38 U.S.C.A. § 1111, on which a final determination has already been made, and which the Board is prohibited from reconsidering on the merits.  Thus, regardless of whether the Veteran's sleeping disorder is an organic disease of the nervous system, the Veteran's CUE claim must be dismissed with prejudice.  

As such, the Board will not remand to request further development on this issue.  Doing so would be a disservice to the Veteran by delaying a final determination in this appeal.  In this regard, the Court has held that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the Board finds that there has been substantial compliance with the terms of the JMR such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.

II.  Analysis

The Veteran contends that there was CUE in the August 1985 RO rating decision with regard to the denial of service connection for a sleeping sickness.  

As an initial matter, the Board finds the August 1985 rating decision is final.  In a letter dated that same month, the Veteran was notified of the denial of benefits and his appellate rights.  However, he did not appeal the denial.  In this regard, the claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  Moreover, no new and material evidence regarding such matter was received within one year of the issuance of the August 1985 rating decision.  Therefore, the August 1985 rating decision is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)]; see also 38 C.F.R. § 3.156(b).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Furthermore, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that exited at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).  

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, supra.  

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, supra.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that were such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  

The Veteran and his attorney contend that there was CUE in the August 1985 rating decision which denied service connection for a sleeping sickness.  Specifically, they allege that the VA failed to consider and apply the provisions of 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.303(b).  

As relevant to the general laws and regulations governing service connection in effect at the time of the August 1985 rating decision, such state that disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is the result of the veteran's own willful misconduct.  See 38 U.S.C. 
§ 310 (West 1982) [38 U.S.C.A. § 1110 (West 2014)].

With respect to the provisions of 38 U.S.C.A. § 1111, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. § 311 (West 1982) [38 U.S.C.A. § 1111 (West 2014)].

The implementing regulation provided that a veteran will be considered have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto.  See 38 C.F.R. § 3.304(b) (1985) [(2016)].

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 353 (West 1982) [38 U.S.C.A. § 1153 (West 2014)]; 38 C.F.R. § 3.306 (1985) [(2016)].

In November 1999, the Board denied a claim of CUE in the August 1985 rating decision that denied service connection for sleeping sickness, which was subsequently diagnosed and service-connected as narcolepsy.  At the time of the November 1999 Board decision, the Veteran and his representative alleged that the August 1985 rating decision was clearly and unmistakably erroneous because there was no evidence of record that the disability existed prior to service, and the Veteran was therefore entitled to the presumption of soundness.  Specifically, the Veteran's representative contended that the evidence of record did not rebut the presumption of soundness.  

The Board found that, although the RO did not expressly consider the presumption of soundness at the time of its August 1985 decision, it was not absolutely clear that the standard was not applied, and it was not absolutely clear that, if it had been applied, the results would have dictated that the RO reach a different conclusion.  The Board indicated that, even conceding that narcolepsy did not preexist service, there was still no definitive diagnosis.  Rather, following testing, including an electroencephalogram, no diagnosis was rendered.  The Board found that it was conceivable that reasonable minds could still have concluded, as did the RO, that the Veteran's sleeping disorder pre-existed service and was not aggravated by his service.  The Board found that, had the RO expressly considered the applicable statute, it would not have changed the outcome of the decision.  In this regard, the Board noted that the Veteran had not submitted evidence of a current disability at the time of the August 1985 decision.  It was not until he reopened his claim in 1993 that he submitted evidence of any diagnosis of narcolepsy, dating from 1991.  Without evidence of current disability, the Veteran's claim would not have prevailed.  

Based on the foregoing, the Board concluded that the final August 1985 rating decision, which denied service connection for a sleeping sickness, did not involve clear and unmistakable error.  The Veteran filed an appeal to the Court in January 2000.  In January 2003, the Court affirmed the Board's November 1999 decision, which the Veteran appealed to the Federal Circuit; however, the Federal Circuit granted his unopposed motion to voluntarily dismiss his appeal in May 2004.  Therefore, the Court's January 2003 decision is final.  Burnett v. Principi, 2003 U.S. App. Vet. Claims LEXIS 63 (U.S. App. Vet. Cl. Jan. 31, 2003); Burnett v. Principi, 98 Fed. Appx. 893, 2004 U.S. App. LEXIS 11055 (Fed. Cir. 2004). 

In an October 2006 claim, the Veteran and his representative contended that there was CUE in the August 1985 rating decision based on VA's failure to consider and apply the provisions of 38 U.S.C.A. §§ 105(a) and 1111.  In a June 2010 Board decision, the Board found that, with respect to the provisions of 38 U.S.C.A. § 1111, this specific CUE allegation was already fully addressed and considered in the prior November 1999 Board decision, which was affirmed by the Court in January 2003.  The Board noted that each theory of CUE represents an entirely separate and distinct claim.  See Andre v. Principi, 301 F.3d 1354, 1362 (Fed. Cir. 2002).  However, once there is a final decision on a CUE motion concerning a prior RO decision on a particular issue, that prior RO decision on that issue can no longer be challenged on the grounds of CUE.  Therefore, the Board did not address the Veteran's and his representative's allegation of CUE based on VA's alleged failure to consider and apply the provisions of 38 U.S.C.A. § 1111 in the August 1985 rating decision.

In regard to the Veteran's claim of CUE based on VA's alleged failed to consider and apply the provisions of 38 U.S.C.A. § 105(a), the June 2010 Board decision found no CUE in the August 1985 rating decision on such basis.  The Veteran did not appeal such decision to the Court and it is now final.  

In the instant appeal, insofar as the Veteran and his attorney have again claimed CUE in the August 1985 rating decision on the basis that VA failed to consider and apply the provisions of 38 U.S.C.A. § 1111, the Board need not address such allegation as it was already fully addressed and considered in the prior November 1999 Board decision, which was affirmed by the Court in January 2003.  

Similarly, the Board need not address the merits of the Veteran and his attorney's argument regarding whether the August 1985 rating decision contained CUE based on the alleged failure of the RO to consider and apply 38 C.F.R. § 3.303(b) (1985) [(2016)].

Such regulation, as in effect at the time of the August 1985 rating decision, states: with chronic disease shown as such in service (or within the presumptive period under VA Regulation 1307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection for arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguishes from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  

The August 1985 rating decision denied the Veteran's claim, finding that the evidence of record, namely the Veteran's service treatment records, showed the Veteran's sleeping sickness existed prior to entry to active duty and did not show that it was aggravated incident to military service.  

Given the denial of the prior CUE claims alleging misapplication of 38 U.S.C.A. § 1111 as outlined above, regardless of whether narcolepsy is a chronic disease under VA regulations subject to presumptive service connection, the Board finds that the Veteran's CUE claim could not be successful.  In order to address the issue of CUE claim alleging the failure to consider and apply 38 C.F.R. § 3.303(b), the Board would necessarily need to find CUE in the application of 38 U.S.C.A. § 1111.  There is already a final decision denying the CUE claim alleging misapplication of 38 U.S.C.A. § 1111.  To entertain this claim again in the adjudication of CUE in the application of 38 C.F.R. § 3.303(b) is prohibited.  Therefore, given the posture of the case, a CUE claim on the basis of 38 C.F.R. § 3.303(b) is not viable.
 
In reaching this conclusion, the Board notes that this case has presented a rather unique procedural posture.  The conclusion reached is only possible because of the prior final decision denying the CUE claim alleging misapplication of 38 U.S.C.A. § 1111 in the August 1985 rating decision.  In other circumstances, for instance, denial of service connection on the basis of non-incurrence in service, with a subsequent denial of CUE on that matter, the Veteran would not be foreclosed from pursuing CUE claims raising the failure to consider an applicable presumption.  These allegations raise different theories of entitlement, whereas rebuttal of the presumption of soundness bars entitlement to service connection based on service incurrence.

In light of the above, the Board finds that adjudicating the Veteran's allegation of CUE in the August 1985 rating decision on the basis of an allegation of misapplication of 38 U.S.C.A. § 1111 and/or the failure to consider and apply 38 C.F.R. § 3.303(b) would require reconsideration of an allegation of CUE that has been previously finally adjudicated.  Thus, the appeal must be dismissed with prejudice.  

In making this determination, the Board notes that the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) do not apply to claims involving CUE.  See 38 C.F.R. § 20.1411(a).


ORDER

The claims alleging CUE in the August 1985 rating decision that denied service connection for a sleeping sickness on the basis of an allegation of misapplication of 38 U.S.C.A. § 1111 and the failure to consider and apply 38 C.F.R. § 3.303(b) are dismissed with prejudice.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


